                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
B.W.,                                :
                                     :
            Plaintiff                    CIVIL ACTION NO. 3:19-1146
                                     :
            v
                             :               (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
VALLEY VIEW SCHOOL DISTRICT,
                             :
         Defendants
=       =   =     =      =   =   =       =     =   =   =       =   =
R.P.,                                :
                                     :
            Plaintiff                    CIVIL ACTION NO. 3:19-1147
                                     :
            v
                             :               (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
VALLEY VIEW SCHOOL DISTRICT,
                             :
         Defendants
=       =   =     =      =   =   =       =     =   =   =       =   =
M.W. and T.W., as parents and        :
natural guardians of M.W.,
                                     :
            Plaintiffs                   CIVIL ACTION NO. 3:19-1148
                                     :
            v
                                     :       (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
LAKELAND SCHOOL DISTRICT,
                          :
        Defendants
=       =   =     =      =   =   =       =     =   =   =       =   =
J.K.,                                   :
                                        :
            Plaintiff                       CIVIL ACTION NO. 3:19-1149
                                        :
            v
                            :                   (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
MID VALLEY SCHOOL DISTRICT,
                            :
         Defendants
=       =   =     =      =   =      =       =     =   =   =       =   =
J.R., a minor, by his parents and       :
natural guardians, S.M. & J.R.,
                                        :
            Plaintiffs                      CIVIL ACTION NO. 3:19-1150
                                        :
            v
                          :                     (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
LAKELAND SCHOOL DISTRICT,
                          :
        Defendants
=       =   =     =      =   =      =       =     =   =   =       =   =
R.P. a minor, by his parent and         :
natural guardian, D.P.,
                                        :
            Plaintiff                       CIVIL ACTION NO. 3:19-1153
                                        :
            v
                          :                     (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
SCRANTON SCHOOL DISTRICT,
                          :
        Defendants


=       =   =     =      =   =      =       =     =   =   =       =   =




                                        2
M.W. as parent and natural             :
guardian of S.W., a minor,
                                       :
             Plaintiffs                    CIVIL ACTION NO. 3:19-1154
                                       :
             v
                          :                    (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
LAKELAND SCHOOL DISTRICT,
                          :
        Defendants
=       =    =     =      =   =    =       =     =   =    =      =    =
E.P.,                                  :
                                       :
             Plaintiff                     CIVIL ACTION NO. 3:19-1155
                                       :
             v
                          :                    (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
LAKELAND SCHOOL DISTRICT,
                          :
        Defendants

                                  ORDER
        In light of the foregoing Memorandum issued in the eight above-
captioned cases1, IT IS HEREBY ORDERED THAT:
        1.   The November 18, 2019 joint motion of the plaintiffs for
             reconsideration, pursuant to Fed.R.Civ.P. 59(e), of the court’s
             November 4, 2019 Order, (Doc. 20), pertaining only to the

        1
      The relevant pending joint motion for reconsideration in the above-
captioned eight cases are docketed as follows: Doc. 21, 19-1146; Doc. 20,
19-1147; Doc. 28, 19-1148; Doc. 29, 19-1149; Doc. 30, 19-1150; Doc. 32, 19-
1153; Doc. 27, 19-1154; and Doc. 29, 19-1155. The court’s Memorandum and
Order resolves the referenced pending joint motion filed in the eight cases.

                                       3
                       dismissal with prejudice of their Count III retaliation claims under
                       Title IX is GRANTED IN PART, and DENIED IN PART.
           2.          The joint motion for reconsideration is DENIED as to the dismissal
                       with prejudice of the Title IX retaliation claims in Count III, against
                       defendant CTC and the defendant School Districts, contained in
                       the following six complaints: R.P., 19-1147; M.W., 19-1148; J.K.,
                       19-1149; R.P., 19-1153; M.W., 19-1154; and E.P., 19-1155.
           3.          The joint motion for reconsideration is GRANTED as to the
                       complaints of B.W., 19-1146, and J.R., 19-1150, and the Title IX
                       retaliation claims in Count III of their complaints are
                       REINSTATED only as to defendant CTC. The Title IX retaliation
                       claims of B.W., 19-1146, against Valley View School District, and
                       J.R., 19-1150, against Lakeland School District, remain
                       DISMISSED WITH PREJUDICE.
           4.          Defendant CTC is directed to file its answers to the Title IX
                       retaliation claims only in Count III of the complaints of B.W., 19-
                       1146, and J.R., 19-1150, on or before January 10, 2020.



                                                    s/ Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge

Date: December 17, 2019
19-1146-02-ORDER all.wpd




                                                   4
